Ernie E. Wright, Chief Judge, dissenting. The appellant, Lucien Tisdale, made written application for automobile liability insurance through the agent for appellee, Riverside Insurance Company. Uninsured motorist bodily injury and property damage are clearly rejected in the face of the application and no premium is specified in the application for such coverage. The appellant, Mrs. Tisdale, stated under oath in answer to interrogatories she executed the application for insurance at the instruction of her husband. While Mrs. Tisdale’s response to request for admissions denied she rejected uninsured motorist coverage and denied she paid no premium for such coverage, and her answer to interrogatories stated the coverage was claimed pursuant to Arkansas law, Mr. Tisdale made no response to the request for admissions. The request for admissions was addressed to both appellants and required separate responses from each. Rule 36 of the Rules of Civil Procedure requires a party to whom a request for admissions is directed to answer the request in writing and under oath within thirty days, and if not so answered the matters embraced in the request are admitted. Such answer must be made by the litigant. Response to the request by an attorney for the litigant, as was attempted in this case, is inadequate and results in the admission of facts asserted in the request for admissions. Universal Life Ins. Co. v. Hawlett, 240 Ark. 458, 400 S.W. 2d 294 (1966). This decision was prior to the effective date of Rule 36, but the Rule is consistent with Ark. Stat. Ann. § 28-358 (Repl. 1962) then in effect. The application for insurance was made on behalf of Mr. Tisdale only, and under a policy issued pursuant to that application Mrs. Tisdale would have coverage only to the extent the policy extends coverage to members of the insured’s family. The following requests for admissions stand admitted by Mr. Tisdale by reason of his failure to answer the requests: REQUEST FOR ADMISSION NO. 1: Admit that the application attached hereto, Special Risk Plan — Automobile Application, Form RVA 320 (3-72) SR, dated July 21, 1976, bearing the signature of L. L. Tisdale, was executed by the Plaintiff L. L. Tisdale. REQUEST FOR ADMISSION NO. 2: Admit that you received automobile insurance policy from Defendant, Riverside Insurance Company, which reflected no uninsured motorist coverage. REQUEST FOR ADMISSION NO. 3: Admit that you did not pay a premium for uninsured motorist coverage. In view of these admissions by Mr. Tisdale resulting from his failure to answer the requests, we agree there is no genuine issue of material fact, and the court did not err in granting summary judgment in favor of appellees. As the named insured under the policy, Mr. Tisdale had no uninsured motorist coverage, it follows that members of his family would have no such coverage. Family members would have only such coverage as is provided by the contract between the company and the insured. Also, it is undisputed Mrs. Tisdale executed the application on behalf of Mr. Tisdale, and it clearly reflects uninsured motorist coverage is rejected and no premium is specified for such coverage. Although Mrs. Tisdale in response to requests for admissions denied the coverage was rejected and denied no premium was paid for such coverage, she made no explanation in answer to an interrogatory as to the basis for the claim for such coverage except the response, “Plaintiff does claim uninsured motorist coverage pursuant to Arkansas Law”. No assertion of fact was made by either appellant in explanation of the clear rejection in the written application of uninsured motorist coverage. I would affirm.